DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
The Amendments and Remarks filed 16 October 2020 in response to the Office Action of 13 August 2020 are acknowledged and have been entered. Claims 36 has been amended. Claims 36 and 38-48 are pending and being examined on the merit. 

Drawings
The drawings are objected to because figure numbers must be preceded by the abbreviation “FIG.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 and 38-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) in claim 1 (a) assaying expression levels of one or more transcripts from a subjects by sequencing, array hybridization, or nucleic acid amplification, as this is a well-understood, routine, and conventional way of measuring expression levels and a law of nature; (b) comparing expression levels, a mental process of an abstract idea; (c) classifying sample as malignant or benign, a mental process of an  abstract idea and a law of nature; and (d) treating subject if the sample is classified as malignant or repeating test if the sample is benign, where the treating step is not required and only occurs in this method if the sample is malignant, and if the sample is benign then steps (a) – (c). The claims recite the judicial exception of both law of nature and abstract.  The law of nature is the naturally occurring correlation between the gene expression levels of the relevant genes that correspond to the recited SEQ ID NOs and the status of the patient as having benign or malignant thyroid sample.  The abstract idea is the abstract idea of a mental process because the "comparing said expression level" refers to activity that can be performed in the human mind.  Although the claim recites that this step is to be performed "in a programmed computer", simply reciting that the mental process is carried out in a generic computer is not sufficient and the claim still recites a mental process (see MPEP 2106). This judicial exception is not integrated into a practical application because additional elements of (a) ‘assaying the expression level of a transcript from a subject’ is a mere extra solution activity because it refers to mere data gathering activity specified at a high level of generality, (d, part 1)’ treating said subject if the test sample is classified as malignant’ is not carried out for all embodiments when analyzing the claim as a whole, and (d, part 2) ‘monitoring said subject by 
This rejection is maintained.

Response to Arguments – 35 U.S.C 102
Applicants arguments filed 09 June 2020 in response to the Office Action of 23 December 2019 that “ Jiang fails to teach or disclose "wherein said one or more transcripts correspond to one or more sequences that have at least about 90% sequence identity to a sequence selected from SEQ ID NOs: 4, 7, 12, 261, 306, 657, 658, and 659” on page 8 and that “Finley fails to teach, disclose, or even hint at "wherein said one or more transcripts correspond to one or more sequences that have at least about 90% sequence identity to a sequence selected from SEQ ID NOs: 4, 7, 12, 261, 306, 657, 658, and 659” on page 9 have been considered and found persuasive.  Therefore the rejection under 35 U.S.C. 102 was withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 36, 38, and 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang (US 2007/0037186A1) in view of NCBI Reference Sequence: NM_000441.1 (ACCESSION NM_000441. 2008. Homo sapiens solute carrier family 26, member 4 (SLC26A4), mRNA) and Nikolova (Nikolova et. al. 2008. ONCOLOGY REPORTS 20: 105-121).
Regarding claim 36 and 46, Jiang teaches methods of differentiating between thyroid carcinoma and benign (I.e. classifying as malignant or benign) thyroid diseases by obtaining a sample from a patient; and measuring the expression levels in the sample of genes encoding mRNA that correspond to specific SEQ ID NOs; or recognized specifically by the probe sets (2 or more; regarding claim 46) selected from the those specific SEQ ID NOs mentioned; where the gene expression levels above or below pre-determined cut-off levels are indicative of thyroid carcinoma 
Jiang does not teach a transcript that corresponds to one or more sequences that have at least 90% sequence identity to a sequence selected from SEQ ID NOs: 306.
NCBI Reference Sequence: NM_000441.1 teaches a sequence that comprises a transcript sequence that is 100% identical to SEQ ID NO: 306 (residues 604-748 via sequence alignment) which is identified as solute carrier family 26, member 4 (SLC26A4).
Nikolova teaches gene that are commonly down regulated in thyroid cancer which includes SLC26A4 (Table V). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Jiang to assay a transcript that corresponds to SEQ ID NO: 306.  This modification would amount to a simple substitution of one sequence known to be differentially expressed in thyroid cancer for another given Nikolova’s teachings that SEQ ID NO: 306 which corresponds to SLC26A4 is known to be down regulated in thyroid cancer.
Regarding claim 38, Jiang teaches that the commonly used method for thyroid cancer diagnosis is fine needle aspiration (FNA) biopsy. FNA samples are examined cytologically to determine whether the nodules are benign or cancerous [0005].
Regarding claim 42, Jiang teaches methods for establishing gene expression profiles include determining the amount of RNA that is produced by a gene that can code for a protein or peptide which is accomplished by reverse transcriptase PCR (RT-PCR) [0053].
Regarding claim 43, Jiang teaches that the expression profiles of the samples are then compared to the portfolio of a control cell where if the sample expression patterns are consistent with the expression pattern from the normal/control cell then the patient is diagnosed negative for cancer [0047].
Regarding claims 44, Jiang teaches the use of fresh frozen thyroid samples [example 4].
Regarding claim 45, Jiang teaches that the comparison of expression patterns is conducted with pattern recognition methods [claim 18].
Regarding claim 47, Jiang teaches generating a thyroid carcinoma diagnostic patient report and reports obtained thereby, by obtaining a biological sample from the patient; measuring gene .

Claim 36, 38, and 42-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang (US 2007/0037186A1) in view of NCBI Reference Sequence: NM_000441.1 (ACCESSION NM_000441. 2008. Homo sapiens solute carrier family 26, member 4 (SLC26A4), mRNA) and Nikolova (Nikolova et. al. 2008. ONCOLOGY REPORTS 20: 105-121) as applied to claims 36, 38, and 42-47, and further in view of Ji (Ji et. al. Chin Med J 2008; 121(1):63-66).
The teachings of Jiang, NCBI Reference Sequence: NM_000441, and Nikolova are discussed above as applied to claim 36 and similarly apply to claim 48.  
Regarding claim 36, Jiang, NCBI Reference Sequence: NM_000441, and Nikolova do not teach treating by surgical removal of at least a portion of a thyroid tissue, radioactive iodine treatment, or a combination thereof if the test sample is classified as malignant.
However, Ji teaches methods for treating patients diagnosed with thyroid cancer (abstract). Ji specifically teaches wherein patients with thyroid cancer are treated by total thyroidectomy (i.e. removal of at least a portion of a thyroid tissue) as well as radioactive iodine treatment (page 64, column 1, paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jiang by treating the subjects identified as having malignant thyroid cancer by total thyroidectomy and/or radioactive iodine treatment for the advantage of treating the thyroid cancer as taught by Ji.
Regarding claims 38 and 42-47, these claims are addressed for the same reasons as discussed above.
Regarding claim 48, Jiang does not teach wherein the treatment further comprises a thyroid hormone suppression therapy, a permanent thyroid hormone replacement therapy, or a combination thereof.
However, Ji discloses  long-term impact of initial surgical and medical therapy on such patients [abstract] and teaches where patients diagnosed with thyroid cancer received maintenance thyroid hormone replacement therapy [pg. 64, col. 1, para 6].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Jiang where the therapy is thyroid hormone replacement therapy as this is a known therapy for patients diagnosed with thyroid cancer.
	
Withdrawn Rejection - Double Patenting
The nonstatutory double patenting rejection of claims 36-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,206,482 in the office action of 13 August 2020 has been withdrawn in response to the terminal disclaimer filed 16 October 2020.

Allowable Subject Matter
Claims 39-41 are free of the art as SEQ ID NOs: 7, 657, 658, and 659 were found free of the art. The closest prior art is Jiang (US 2007/0037186A1), Nikolova (Nikolova et. al. 2008. ONCOLOGY REPORTS 20: 105-121), Eszlinger (Eszlinger et. al. 2007 Endocrine Reviews 28(3):322–338), Human hg19 chr11 (Human hg19 chr11:30509671-30509898 UCSC Genome Browser v410, 2009) and Human hg19 chr5 (Human hg19 chr5:136727948-136728044 UCSC Genome Browser v410, 2009) 
Jiang’s teachings are discussed above as applied to claim 36.  Jiang additionally teaches an assay to determine thyroid carcinoma diagnosis in a biological sample encompassing diagnostic/prognostic portfolios containing isolated nucleic acid sequences, their complements, or portions thereof of a combination of genes where the combination is sufficient to characterize thyroid carcinoma status or risk of relapse in a biological sample [0020].  However Jiang does not 
The instant specification identifies that SEQ ID NO: 7 as being Metallophosphoesterase domain containing 2 (MPPED2) where the target sequence type is intronic [Table 3].  Eszlinger teaches that MPPED2 is a gene that is differentially expressed in thyroid cancer.  A sequence search of the prior art of SEQ ID NOs: 7 did not identify sequences that correlated with the gene MPPED2.  Human hg19 chr11 from a Human Blat search using the UCSC genome browser did correlate SEQ ID NO: 7 with MPPED2; however the art did not provide sufficient evidence motivation or rationale to choose or use probes to detect this intronic sequence for the measurement of gene expression levels and distinguish a thyroid tissue sample from being benign or malignant.
The instant specification identifies SEQ ID NOs: 657, 658, and 659 as being Sparc/osteonectin, cwcv and kazai-like domains proteoglycan (testican) 1 where the target sequence type is intronic [Table 3].  Nikolova teaches that Sparc/osteonectin, cwcv and kazal-like domains proteoglycan (testican) 1 (SPOCK1) was a gene found to be up-regulated in thyroid cancer.  Nikolova also teaches that SPOCK1 is identified by Accession number AF231124.  SEQ ID NOs: 657, 658, and 659 did not align with the sequences identified by Accession number AF231124, and a sequence search of SEQ ID NOs: 657, 658, and 659 did not identify any prior art that correlated those sequences with SPOCK1. Human hg19 chr5 from a Human Blat search using the UCSC genome browser did correlate SEQ ID NOs: 657, 658, and 659 with SPOCK1; however the prior art did not provide sufficient motivation or rationale to choose to use probes selected for these sequences to measure SPOCK1 expression levels or that such intronic probes could reliably distinguish benign and malignant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636